Citation Nr: 0837587	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-40 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus in the 
right ear.

2.  Entitlement to service connection for tinnitus in the 
left ear.

3.  Entitlement to service connection for hearing loss in the 
right ear.

4.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION
The veteran had active military service from October 1968 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The Board notes that the previous adjudication was for 
bilateral tinnitus and hearing loss.  In light of the 
determined dispositions on appeal the issues have been 
divided and are as reflected on the title page.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran's 
right ear tinnitus is related to active duty service.

2.  The competent evidence demonstrates that the veteran has 
no current diagnosis of tinnitus in his left ear.

3.  The competent evidence does not demonstrate that the 
veteran's right ear hearing loss has reached a compensable 
level for purposes of VA compensation within one year of 
service.

4.  The competent evidence does not demonstrate that the 
veteran has a current diagnosis of hearing loss in the left 
ear.


CONCLUSIONS OF LAW

1.  Tinnitus in the right ear was incurred in or aggravated 
by active duty service.  38  U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Tinnitus in the left ear was not incurred in or 
aggravated by active duty service.  38  U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A hearing loss disability in the right ear was not 
incurred in or aggravated by active duty service and may not 
be presumed to have been incurred in or aggravated by active 
duty service.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

4.  Hearing loss in the left ear was not incurred in or 
aggravated by active duty service.  38  U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in June 2004, January 2006, and March 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided the veteran with 
this information.

The Board observes that the June 2004 letter was sent to the 
veteran prior to the November 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
June 2004 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2007).  VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), and 
Dingess, supra, and after the notice was provided the case 
was readjudicated and a January 2007 supplemental statement 
of the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, VA examination 
report and private treatment records are associated with the 
claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that the veteran was 
afforded a compensation and pension (C&P) auditory 
examination in September 2004.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).
Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Tinnitus in the Right Ear

The veteran asserts that he is entitled to service connection 
for tinnitus caused by in-service noise exposure.  He 
contends that he first experienced tinnitus during service 
which has continued to the present day.  After careful 
consideration of the evidence of record, the Board finds that 
the evidence is in favor of awarding service connection for 
tinnitus in the right ear.

The Board has already determined that the veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The veteran did not complain of 
tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the veteran's claimed tinnitus, the Board 
acknowledges that the veteran is currently diagnosed with 
tinnitus in his right ear.  The Court has determined that, 
particularly with respect to claims for tinnitus, the veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons 
discussed below, the Board finds that the veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are shown to be credible.

The Board notes that in the September 2004 compensation and 
pension (C&P) audiological examination, the examiner noted 
that the veteran's right ear tinnitus was less than likely 
related to the veteran's military noise exposure.  The 
examiner stated that the veteran's tinnitus could be a result 
of the sudden onset hearing loss that the veteran suffered 
after service.  However, the examiner also stated that the 
veteran's tinnitus could reasonably be expected to have 
occurred as a result of the veteran having been a helicopter 
pilot.  The examiner further stated that the fact that the 
tinnitus occurs in only one ear led him to believe that the 
tinnitus is related to the veteran's sudden onset hearing 
loss and his military noise exposure.  The Board finds the 
examiner's opinion to be equivocal and in weighing the 
evidence and in applying the benefit-of-the-doubt doctrine, 
the Board finds that the veteran's currently diagnosed right 
ear tinnitus can etiologically be related to his military 
service.

In this case, the examiner's assessment that the veteran's 
tinnitus can reasonably be linked to his military noise 
exposure coupled with the veteran's assertion of continuity 
of symptoms is probative competent evidence of the existence 
of a relationship between currently diagnosed tinnitus and 
the veteran's service.  Resolving any doubt in the veteran's 
favor, the Board finds that service connection for tinnitus 
in the right ear is warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



II.  Tinnitus in the Left Ear

While the original claim is for bilateral hearing loss, the 
veteran does not currently have a diagnosis of tinnitus in 
the left ear, nor does the veteran claim to have tinnitus in 
the left ear.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Therefore, without evidence of a current disability the 
veteran's claim for service connection for tinnitus in the 
left ear must be denied.

III.  Hearing Loss in the right ear

The veteran also contends that he suffered acoustic trauma 
during his military service that has caused his current right 
ear hearing loss.  He specifically contends that he was 
exposed to loud noises while working as a helicopter pilot in 
the military.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The Rating Schedule provides, for rating purposes, Table VI 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on the combination of the controlled 
speech discrimination test (Maryland CNC) and the puretone 
threshold average.  In the absence of a Maryland CNC 
percentage, the Rating Schedule provides Table VIA to 
determine a Roman numeral designation (I through XI) for 
hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Where hearing loss is present in only one ear, 
the criteria for 10 percent compensation requires that the 
hearing loss in the impaired ear be categorized as either a 
Roman numeral X or XI because the unimpaired ear will be 
categorized as a Roman numeral I.  See 38 C.F.R. § 4.85 
Diagnostic Code 6100 (Tables VI, VIA and VII) (2007).

To qualify for ten percent compensation under Table VI, there 
are various combinations that would achieve an X or XI 
designation.  At a minimum, a puretone threshold average of 
greater than 42 decibels combined with a Maryland CNC 
percentage of lower than 36 percent or a puretone threshold 
average of greater than 82 decibels combined with a Maryland 
CNC percentage of less than 32 percent would be required.  In 
order for the impaired ear to qualify for compensation under 
Table VIA as a Roman numeral X or XI, the puretone threshold 
average in that ear would have to be 98 decibels or above.  
See 38 C.F.R. § 4.85 Diagnostic Code 6100 (Tables VI and VIA) 
(2007).

The medical evidence of record reveals that there is a 
current diagnosis of a hearing loss.  According to the 
September 2004 audiological examination, the veteran has mild 
profound sensorineural hearing loss in the right ear with 
auditory thresholds greater than 40 decibels in all five 
frequencies listed above.  Thus the Board concludes that the 
veteran has a current disability according to the definition 
of impaired hearing under 38 C.F.R. § 3.385 (2007).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran's right ear hearing loss is 
related to his military service.  The veteran's service 
treatment records do not indicate that the veteran suffered 
hearing loss while on active duty.  The veteran's June 1972 
flight physical taken a month before separation does not show 
that the veteran suffers from hearing loss and various 
audiological examinations taken while on active duty in 1967, 
1968, 1970 and 1971 also do not show hearing loss.  

There is, however, evidence of hearing loss in the right ear 
within one year of service.  As stated above, sensorineural 
hearing loss is one of the chronic disabilities, presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  There is 
competent medical evidence shortly after service separation 
which indicates that the veteran had a sudden onset of 
hearing loss in his right ear in March 1973, eight months 
after separation.  Private medical records from March 1973 
indicate that the veteran was admitted to the hospital after 
a sudden severe hearing loss in the right ear accompanied by 
acute vertigo.  An audiogram taken upon admission revealed an 
average puretone threshold of 85 decibel sensory neural loss 
in the right ear.  An audiogram taken just before release 
from the hospital indicated that the veteran's hearing had 
improved to an average puretone threshold of 53 decibels.  
The audiogram does not report a Maryland CNC speech 
discrimination percentage.  Hearing in the left ear tested as 
normal.  While the disability manifested within a year of 
discharge from service, the disability did not manifest to a 
compensable degree according to Tables VIA and VII in the 
Rating Schedule.  The veteran would have had to have an 
average puretone threshold of 98 decibels or above to meet 
the necessary criteria under the rating code.  See 38 C.F.R. 
§ 4.85 Diagnostic Code 6100 (Table VIA) (2007).  The 
veteran's average puretone threshold was, at most, 85 
decibels.  As such, the presumption has not been met.

The Board observes that the veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with being a helicopter pilot.  The veteran is 
competent to describe the nature and extent of his in-service 
noise exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the DD Form 214 
and service personnel records state that the veteran served 
as an aircraft maintenance technician.  Thus, it is likely 
that the veteran was exposed to loud helicopter engine noise 
in service.  Therefore, the Board may accept the veteran's 
testimony regarding the occurrence of exposure to acoustic 
trauma in service.  However, such evidence is not sufficient 
to demonstrate hearing loss. 

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.  In this regard, the medical examiner on the 
September 2004 C&P examination stated that it is unlikely 
that the veteran's hearing loss is related to military noise 
exposure.  In this regard, the examiner's statement as to the 
etiology of the veteran's right ear hearing loss is 
unequivocal, in contrast to the examiner's statement 
regarding the veteran's right ear tinnitus.

Therefore, while the Board acknowledges that the veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service, evidence against a nexus 
between the current disability and service, and no 
compensable level of hearing loss with a year of separation 
from service for the applicability of the presumption, 
therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hearing loss in the right ear.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Hearing Loss in the Left Ear

As stated above, for purposes of applying VA laws, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Without a diagnosis of hearing loss that meets the minimum 
impairment to constitute a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  The September 2004 C&P examination report 
states that the veteran's hearing is within normal limits in 
the left ear.  There is no indication by the veteran that he 
has any hearing loss in the left ear.  Without a current 
disability, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit-of-the-doubt rule 
does not apply and the veteran's claim for service connection 
for hearing loss in the left ear must be denied.


ORDER

1.  Entitlement to service connection for tinnitus in the 
right ear is granted.

2.  Entitlement to service connection for tinnitus in the 
left ear is denied.

3.  Entitlement to service connetion for hearing loss in the 
right ear is denied.

4.  Entitlement to service connection for hearing loss in the 
left ear is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


